Affirmed and Memorandum Opinion filed September 21, 2020.




                                        In The

                        Fourteenth Court of Appeals

                                NO. 14-20-00244-CV

                    IN THE INTEREST OF M.D., A CHILD.


                    On Appeal from the 313th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2018-03447J

                           MEMORANDUM OPINION

      Appellant D.D. (“Father”) appeals the trial court’s final order terminating his
parental rights to his child M.D. (“Madeline”).1 The trial court terminated Father’s
parental rights on the predicate grounds of endangerment, failure to comply with
the service plan for reunification, and violation in connection with a court-ordered
substance abuse treatment program. Tex. Fam. Code § 161.001(b)(1)(E), (O) &
(P). On appeal, Father challenges the legal and factual sufficiency of the evidence
to support (1) the predicate ground of endangerment, and (2) the finding that
      1
        We use pseudonyms or initials to refer to appellant, the child, and other family
members. See Tex. Fam. Code Ann. § 109.002(d); Tex. R. App. P. 9.8.
termination of his parental rights is in Madeline’s best interest.

      Father does not challenge on appeal whether other findings listed in the final
order as grounds for termination of his parental rights provide a proper basis for
the predicate act required under section 161.001(b)(1), so the determination as to
whether the trial court erred in terminating Father’s parental rights hinges only on
the challenged finding that termination of Father’s parental rights is in Madeline’s
best interest. See Interest of P.W., 579 S.W.3d 713, 720–21 (Tex. App.—Houston
[14th Dist.] 2019, no pet.). Yet, even if we reject Father’s challenges to the best-
interest finding, we have the power to grant an appropriate appellate remedy if we
sustain Father’s challenge to the endangerment finding under subsection (E), and
this appellate remedy would preclude the Department of Family and Protective
Services (“Department”) from using the trial court’s termination order as a basis
for a subsection (M) finding in a future case seeking termination of Father’s
parental rights as to another child. See Interest of P.W., 579 S.W.3d 713, 717 (Tex.
App.—Houston [14th Dist.] 2019, no pet.). We conclude that the evidence is
legally and factually sufficient to support the jury’s best-interest finding and that
the evidence is legally insufficient to support the endangerment finding under
subsection (E). Therefore, we modify the judgment to delete the endangerment
finding under subsection (E), and we affirm the judgment as modified.

                   I. FACTUAL AND PROCEDURAL BACKGROUND


      A. The Department’s Investigation

      At the time of Madeline’s birth, the child’s mother (“Mother”) named Father
as the child’s biological father. On the day of Madeline’s birth, the Department
received a call to investigate Mother for neglectful supervision based on Mother’s
positive drug tests throughout her pregnancy with Madeline.          The supporting

                                           2
affidavit reveals Mother’s history with the Department. It shows that none of
Mother’s six other children (including Innes, another child of Mother and Father)
lived with Mother, that courts had terminated Mother’s parental rights to three of
those children based on Mother’s failure to demonstrate an ability to provide a
safe, stable, and drug-free environment. Drug testing during Mother’s pregnancy
with Madeline, taken in connection with the Department’s open case involving
Innes, showed Mother’s persistent use of drugs.

         According to the affidavit, Father “expressed interest in paternity” but
refused to sign Madeline’s birth certificate.       He later explained that he was
unaware of the pregnancy and did not learn of Madeline until her birth.           The
affidavit notes that several days after Madeline’s birth, Father told the investigator
that he had “tested positive for cocaine and had to take classes.”

         The Department sought and obtained an emergency order giving the
Department custody of Madeline. The Department placed six-day old Madeline in
the care of intervenors S.O. and J.O. (“Foster Parents”).         The same day the
Department initiated the underlying action seeking to terminate the parental rights
of both Mother and Father.

         The Department filed a family service plan for Father on August 3, 2018,
when Madeline was about two months old.             The trial court signed an order
approving the plan on August 9, 2018. The family service plan addresses Father’s
admitted substance abuse as well as his denial of current drug use despite positive
tests showing it. The court-ordered plan required that Father demonstrate an
understanding of and ability to provide for the needs of the child, to put the child’s
needs ahead of his own needs, and to show a concern for the future safety of the
child.

         After paternity testing established Father as Madeline’s biological father in
                                           3
August 2018, the child remained in Foster Parents’ care without contact or
visitation from Father until December 2018. Between February 2019 and the
December 2019 trial, the trial court conducted four permanency hearings. During
that time, the Department shifted its position with respect to Madeline’s placement
and changed its goal of family reunification with Father to adoption by Foster
Parents.

       Foster Parents intervened in the termination suit, joining the Department’s
suit against Father and Mother, and seeking conservatorship of Madeline.

       B. Trial

       When the parties appeared for trial on the termination of Mother’s and
Father’s parental rights, the Department took the position that it was not seeking
termination as between Father and Madeline. Though the Department did not
dispute that Foster Parents were suitable for placement, the Department’s stated
goal at the time of trial was to reunify Madeline with Father. Seeking exclusive
conservatorship rights over Madeline, Foster Parents rather than the Department
sought termination of Father’s parental rights.2

       At trial various investigators, caseworkers, and service providers testified.
Each of these witnesses recognized some shortcoming in Father’s completion of
the court-ordered service plan.        They discussed the frequent permanency-goal
changes. The caseworkers who had contact with and observed Foster Parents
approved of Foster Parents and their care for Madeline.

                                 Initial Department Investigator

       Investigator Shaniece Scarborough, assigned to investigate the case against

       2
         At trial, the court-appointed child advocate for Madeline, represented by counsel, was
aligned with Foster Parents.

                                              4
Mother, provided the show-cause affidavit for the emergency removal.            She
explained that the Department did not seek to place Madeline with Father based on
Father’s admission that he had tested positive for cocaine and his undetermined
status as Madeline’s father and instead placed the child into foster care.

                              Department Caseworkers

      Caseworker Ashley Bennett testified that the Department, initially concerned
about the Father’s positive drug test, considered unrelated adoption at the
beginning of the case but the goal changed to family reunification with the Father
in May of 2019. Shortly thereafter, the Department learned that Father had tested
positive for drugs the same month.

      Bennett testified that Madeline appeared to be bonded with Foster Parents
and that Father had not bonded with Madeline because he was not visiting the
child. According to Bennett, Father asked the Department to consider placing
Madeline with his mother, aunt, or sister. The Department investigated these
possibilities and eliminated Father’s mother as a prospect due to results from a
home study. Because Father’s sister lived with Father’s mother, the Department
eliminated this potential placement for the same reason. Father’s aunt already was
serving as the placement for another child (Innes) and declined.

      Caseworker Diane Sabillon, assigned to Father’s case in May 2019,
advocated for the Department to continue to work with Father toward the goal of
family reunification rather than seek to terminate his parental rights. Sabillon
testified that Father admitted to her that he had a drug addiction and had relapsed
in May 2019, when he tested positive for drug use. According to Sabillon, when
she asked Father to submit to a random drug test the month before trial, he refused,
telling her that his work schedule would not permit it. Scheduling times for Father
to visit Madeline had proved difficult because of Father’s employment schedule.
                                          5
Sabillon explained the decision to change the venue for visits with Madeline to
Father’s home. By the time of trial, Father had visited with Madeline a number of
times at his home.

                                     Program Director

       Program Director Montorea Thomas testified that in August 2019, she
assisted in “staffing”3 the Department’s goal change from family reunification to
unrelated adoption due to concerns about Father’s positive drug tests. But, as of
the day of trial, she testified that the Department supported not terminating
Father’s parental rights and had no evidence that caused the Department to believe
that placement with the Father would fail. When asked about Father’s failure to
take a random drug test the month before trial, Montorea agreed that it was unusual
to allow Father to be excused from random drug testing.

                             Court-Appointed Child Advocate

       Erika Arguelles, a representative from the Child Advocates testified that the
organization had been appointed in Father’s prior case with Innes. She testified
that Father admitted to abusing drugs in his teenage years but denied recent drug
use, and also denied using drugs for the duration of her contact with Father.
According to Arguelles, despite these assurances, Father continued to test positive
for drugs while under the court-ordered service plan. Arguelles had discussed the
February 2018 positive drug test results with Father. Father did not admit to using
drugs that caused the positive tests. From Arguelles’s perspective, Father never
demonstrated a willingness or ability to provide a positive environment for
Madeline. Arguelles recommended the termination of Father’s parental rights as to
Madeline.
       3
         The Department’s witnesses’ use of the term “staffing” apparently refers to the staffing
of personnel to assist on a case, and occurs when a goal is changed.

                                               6
      Arguelles’s attorney called her as a rebuttal witness after Father had testified
about his recovery efforts in the Alcoholics Anonymous program. According to
Arguelles, that part of Father’s testimony was inconsistent with statements he
made to her during a visit in July 2019.

                                       Father
      Father testified about his work, his time with Madeline, his extended
support, his relationship with his wife (“Wife”)—the mother of his three other
children, his drug use, his relationship with Madeline’s and Innes’s mother
(Mother), and his participation in the Alcoholics Anonymous program and the
family service plan.

      Father reported that he married Wife around 2013 and that he had two
children with Wife before they first separated. “I cheated on her,” he explained.
During that period of separation, he met Mother through a mutual friend. He
testified that Mother lived in his apartment with him when the two had their first
child together (Innes), the child who went to live with Father’s aunt following
Father’s first case with the Department.

      Father testified that he ended his relationship with Mother in March of 2018,
when he discovered in court that she was testing positive for illegal drugs. He
explained that he and Mother tried to work out a plan to co-parent Innes but that
these efforts failed because Mother was using drugs and lying about it. According
to Father, he did not know that Mother had become pregnant with Madeline when
Father ended his relationship with Mother.

      Father and Wife then reunited and had a third child together. That child was
a month old at the time of trial. Father explained that he does not live with Wife
due to their concerns about his ongoing case with the Department. Father testified
that he sees his three children with Wife on the weekends and that he sees Innes
                                           7
“once like every day or every other day.”

                                   Foster Mother

      Foster Mother testified that Madeline had been in the care of her family
since the child was six days old. Foster Mother explained that she took maternity
leave to spend time when Madeline, whom she views as her child and loves as
much as Foster Mother’s son. Foster Mother testified that Madeline had visits with
Father on Mondays and afterward had trouble sleeping.

                                     Therapist

      Therapist Ricardo Mejia testified that he supervised visits between Father
and Madeline, beginning on June 12, 2019, and oversaw a total of fourteen visits.
Mejia testified that Father was affectionate towards Madeline and Madeline was
affectionate towards Father, and that he saw a bond between them. Mejia agreed
with the description of Father as responsible. Mejia recognized that Father had
missed visits with Madeline, but he stated and that for all the missed visits, Father
had a reason.

                                Child Psychologist

      Intervenors retained child psychologist Dr. Mellor-Crummey, who
conducted the assessment of how Madeline was doing in her foster home. She
described the attachment between Foster Parents and Madeline as a secure one. In
explaining Madeline’s extended reaction to returning from visits with Father (as
described by Foster Mother), Mellor-Crummey interpreted the behavior to mean
that Madeline felt her stability was disrupted. Mellor-Crummey agreed that this
cycle could affect Madeline’s emotional well-being if it were to continue
indefinitely.

                               Drug Testing Witness

                                            8
      Bruce Jeffries of National Screening Center testified about the twelve drug
tests the company performed relating to Father’s case.          Jefferies discussed the
differences in the data and what they reveal between types of tests taken. He
reported six positive and six negative drug tests for Father:


       Date      Type of Test              Substance Tested       Result
       Collected
       July 12, Urine                      Cocaine, Marijuana,    Negative
       2017                                Opiates,
                                           Amphetamines
       Sept.   21, Hair     follicle   /   Cocaine, Marijuana,    Negative
       2017        head                    Opiates,
                                           Amphetamines
       Nov.    16, Hair follicle / arm     Cocaine, Marijuana,    Positive for
       2017        hair                    Opiates,               cocaine
                                           Amphetamines
       Dec.    20, Hair follicle / arm     Cocaine, Marijuana,    Positive for
       2017        hair                    Opiates,               cocaine
                                           Amphetamines
       Feb.    21, Hair follicle / arm     Cocaine, Marijuana, Positive for
       2018        hair                    Opiates,            Methamphetamines
                                           Amphetamines        & exposure to
                                                               marihuana
       May     16, Hair follicle / leg     Cocaine, Marijuana, Negative
       2018        hair                    Opiates,
                                           Amphetamines
       June    21, Hair follicle / leg     Cocaine, Marijuana, Positive for
       2018        hair                    Opiates,            Methamphetamines
                                           Amphetamines        & exposure to
                                                               marihuana
       July    10, Hair follicle / leg     Cocaine, Marijuana, Negative
       2018        hair                    Opiates,
                                           Amphetamines
       August 9, Hair follicle / leg       Cocaine, Marijuana, Negative
       2018      hair                      Opiates,
                                           Amphetamines
       November Hair follicle / leg        Cocaine, Marijuana, Negative

                                           9
           15, 2018   hair                   Opiates,
                                             Amphetamines
           Feb.   20, Hair follicle          Cocaine, Marijuana,        Positive for
           2019                              Opiates,                   Cocaine &
                                             Amphetamines               exposure to
                                                                        marihuana
           May    23, Hair follicle          Cocaine, Marijuana,        Positive for
           2019                              Opiates,                   cocaine
                                             Amphetamines

       Jeffries explained that the positive marijuana results revealed environmental
exposure only; none of the test results indicate that Father had ingested marijuana.
Jeffries summarized the totality of Father’s cocaine usage to be “low” but more
than once.

                        Termination of Father’s Parental Rights

       After counsel’s arguments, the trial court submitted the case to the jury to
determine whether the predicate grounds of endangerment, compliance with the
family service plan, and failure to adhere to alcohol treatment programs were
supported in the evidence, and whether termination of Father’s parental rights was
in Madeline’s best interest. The jury found each of the three predicate grounds for
termination as to Father and that termination of Father’s parental rights was in
Madeline’s best interest.4 The trial court signed a final decree on February 20,
2020, and when that decree could not be located, the trial court signed another one
on March 12, 2020, terminating Father’s rights based on findings under sections
161.001(b)(1)(E), (O) and (P).

                                II. ISSUES AND ANALYSIS


       4
         Though Mother did not appear, she was represented by counsel at trial and her case was
tried with Father’s case. With respect to Mother, the jury found that terminating her parental
rights was in Madeline’s best interest.

                                              10
A. Standard of Review

      Due to the severity and permanency of terminating the parental relationship,
Texas requires clear and convincing evidence to support such an order. See Tex.
Fam. Code Ann. § 161.001; In re J.F.C., 96 S.W.3d 256, 265–66 (Tex. 2002).
“Clear and convincing evidence” means “the measure or degree of proof that will
produce in the mind of the trier of fact a firm belief or conviction as to the truth of
the allegations sought to be established.” Tex. Fam. Code Ann. § 101.007; In re
J.F.C., 96 S.W.3d at 264. This heightened burden of proof results in a
“correspondingly searching standard of appellate review.” In re A.C., 560 S.W.3d
624, 630 (Tex. 2018); see In re C.M.C., 273 S.W.3d 862, 873 (Tex. App.—
Houston [14th Dist.] 2008, no pet.).

      In reviewing legal sufficiency of the evidence in a parental-termination case,
we must consider all evidence in the light most favorable to the finding to
determine whether a reasonable fact finder could have formed a firm belief or
conviction that its finding was true. In re J.O.A., 283 S.W.3d 336, 344 (Tex. 2009).
We assume that the fact finder resolved disputed facts in favor of its finding if a
reasonable fact finder could do so, and we disregard all evidence that a reasonable
fact finder could have disbelieved. Id.; In re G.M.G., 444 S.W.3d 46, 52 (Tex.
App.—Houston [14th Dist.] 2014, no pet.). Yet, this does not mean that we must
disregard all evidence that does not support the finding. In re D.R.A., 374 S.W.3d
at 531. Because of the heightened standard, we also must be mindful of any
undisputed evidence contrary to the finding and consider that evidence in our
analysis. Id. The evidence is legally insufficient to support the challenged finding
if, after conducting this review of the record evidence, we determine that no
reasonable factfinder could form a firm belief or conviction that the matter that
must be proven is true. In re J.O.A., 283 S.W.3d at 344–45.

                                          11
      In reviewing the factual sufficiency of the evidence under the clear-and-
convincing standard, we consider and weigh disputed evidence contrary to the
finding against all the evidence favoring the finding. In re A.C., 560 S.W.3d at
631; see In re J.O.A., 283 S.W.3d at 345. “If, in light of the entire record, the
disputed evidence that a reasonable fact finder could not have credited in favor of
the finding is so significant that a fact finder could not reasonably have formed a
firm belief or conviction, then the evidence is factually insufficient.” In re J.O.A.,
283 S.W.3d at 345. We give due deference to the fact finder’s findings and we
cannot substitute our own judgment for that of the fact finder. In re H.R.M., 209
S.W.3d 105, 108 (Tex. 2006).

B. Termination of Parental Rights Based on Predicate Ground of
Endangerment under Subsection (E)

      By making the subsection (E) finding, the jury determined that Father had
engaged in conduct or knowingly placed Madeline with persons who engaged in
conduct that endangered Madeline’s physical or emotional well-being. Tex. Fam.
Code Ann. § 161.001(b)(1)(E). A finding of endangerment under subsection (E)
requires evidence that the endangerment resulted from the parent’s conduct,
including acts, omissions, or failures to act. In re S.R., 452 S.W.3d 351, 361 (Tex.
App.—Houston [14th Dist.] 2014, pet. denied). Termination of the parent-child
relationship under subsection (E) must be based on more than a single act or
omission; the statute requires a voluntary, deliberate, and conscious course of
conduct by the parent. Id. A court properly may consider actions and inactions
occurring both before and after a child’s birth to establish a course of conduct. In
re A.L.H., 515 S.W.3d 60, 91 (Tex. App.—Houston [14th Dist.] 2017, pet. denied).

      While endangerment often involves physical endangerment, the statute does
not require that conduct be directed at a child or that the child actually suffer

                                         12
injury; rather, the specific danger to the child’s well-being may be inferred from
the parent’s misconduct alone. Tex. Dep’t of Human Servs. v. Boyd, 727 S.W.2d
531, 533 (Tex. 1987). A parent’s conduct that subjects a child to a life of
uncertainty and instability endangers the child’s physical and emotional well-
being. In re F.E.N., 542 S.W.3d 752, 764 (Tex. App.—Houston [14th Dist.] 2018,
no pet.).

      Because Madeline went into foster care immediately after her birth, Father
had limited time with Madeline and limited control over her environment.
Nothing in the record indicates that Father ever spent an unsupervised minute with
Madeline. Against this backdrop, we consider whether the record provides factual
support for the endangerment finding.

      The record does not contain sufficient evidence of violence to support the
conclusion that Father endangered Madeline through violence toward Mother.
The Department’s program director (Thomas) testified that the Department
received allegations that Father had bailed Mother out of jail and there had been
domestic violence in the home. Thomas explained that the Department
investigated, and after consulting the police department for records of an incident,
the Department did not find any evidence that Father bailed Mother out of jail or
any evidence of domestic violence. The program director explained that when the
Department contacted the person who had made the domestic-violence allegation,
that person failed to confirm the occurrence of the alleged incident. Father had no
criminal history, and no witness who gave evidence about Father’s conduct ever
testified that Father had engaged in violence.

      The record does not contain proof that Father knew that Mother was
pregnant with Madeline when Mother was abusing drugs. The Department’s
program director (Thomas) agreed that, at some point during Mother’s pregnancy,

                                         13
Father knew about Mother’s drug use, but she could not report when Father found
out about the drug use and did not know if Mother and Father were living together
during the pregnancy. The record contains no evidence that Father had knowledge
of the pregnancy before Madeline’s birth. Father maintained that he and Mother
broke up in March 2018, three months before Madeline’s birth, because of
Mother’s continued drug use during their case with their first child (Innes). None
of the caseworkers testified that while Mother was pregnant Father knew either
that Mother was pregnant or that he knew what Mother was doing between March
and June 2018, the period leading up to Madeline’s birth. From the time the
Department (through Scarborough) first contacted Father while Madeline was a
newborn in the hospital, through the time of trial, Father maintained he was
unaware that Mother was pregnant until Madeline was born.

       Although the record contains evidence that Father failed drug tests during
the pendency of the case, no one who observed Father with Madeline (or any of his
other children) stated that Father acted inappropriately or appeared impaired by the
influence of drugs or alcohol during the visits or that Father engaged in conduct
that endangered Madeline or anyone else. The record contains no evidence that
Father ever used drugs in the presence of Madeline or exposed Madeline to drugs.
The evidence shows that Father’s drug use during the pendency of the
investigation contributed to Father’s failure to complete the service plan, missing
visits with Madeline, the Department’s shift in permanency goals away from
reunification with Father, and delays that permitted Foster Parents to intervene.

      Considering all the evidence in the light most favorable to the (E) finding,
assuming the factfinder resolved disputed facts in favor of its finding if a
reasonable factfinder could do so, disregarding all evidence that a reasonable
factfinder could have disbelieved, being mindful of any undisputed evidence

                                         14
contrary to the finding, and considering that evidence in our analysis, we conclude
that no reasonable factfinder could form a firm belief or conviction that Father
engaged in conduct that endangered Madeline’s physical or emotional well-being.
See Tex. Fam. Code Ann. § 161.001(b)(1)(E); Interest of L.C.L., 599 S.W.3d 79,
85–86 (Tex. App.—Houston [14th Dist.] 2020, pet. pending.)(en banc) (concluding
that evidence of drug use alone, without proof of any causal connection to
endangering a child’s welfare, is legally insufficient to support a finding that a
parent engaged in conduct described in Family Code section 161.001(b)(1)(E)).
Thus, the trial evidence stands legally insufficient to support the jury’s (E) finding.
See In re J.O.A., 283 S.W.3d at 344–45; Interest of L.C.L., 599 S.W.3d 79, 85–86.
We sustain Father’s first issue to the extent he argues that the evidence is legally
insufficient to support the jury’s finding under section 161.001(b)(1)(E). Id.
Having concluded that the evidence is legally insufficient to support this finding,
we need not and do not address Father’s argument that the evidence is factually
insufficient to support the finding.

C. Best Interest of the Child

       Father also challenges the legal and factual sufficiency of the evidence to
support the jury’s finding that termination of his parental rights is in Madeline’s
best interest.

       Texas courts presume that keeping a child with the child’s natural parent
serves the child’s best interest. In re U.P., 105 S.W.3d 222, 230 (Tex. App.—
Houston [14th Dist.] 2003, pet. denied). At trial, Foster Parents had the burden of
rebutting that presumption. Id. Proof of acts or omissions under section
161.001(b)(1) is probative of the best-interest issue. See In re S.R., 452 S.W.3d at
366. The considerations the trier of fact may use to determine the best interest of
the child, known as the Holley factors, include:

                                          15
      (1) the child’s desires;
      (2) the child’s present and future physical and emotional needs;
      (3) the present and future emotional and physical danger to the child;
      (4) the parental abilities of the person(s) seeking custody;
      (5) the programs available to assist those persons seeking custody in
      promoting the best interest of the child;
      (6) the plans for the child by the individuals or agency seeking
      custody;
      (7) the stability of the home or proposed placement;
      (8) acts or omissions of the parent that may indicate the existing
      parent-child relationship is not appropriate; and
      (9) any excuse for the parent’s acts or omissions.
Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976); In re U.P., 105 S.W.3d at
230; see also Tex. Fam. Code Ann. § 263.307(b) (listing factors to consider in
evaluating parents’ willingness and ability to provide the children with a safe
environment). A finding in support of “best interest” does not require proof of any
unique set of factors, nor does it limit proof to any specific factors. See Holley, 544
S.W.2d at 371–72.

                     The child’s desires and plans for the child

      Madeline, eighteen months old at the time of trial, was too young to express
her desires. Under these circumstances, the fact finder may consider with whom
the child has bonded, whether the child is receiving good care in that placement,
and has spent minimal time with a parent. In re J.D., 436 S.W.3d 105, 118 (Tex.
App.—Houston [14th Dist.] 2014, no pet.). Throughout the course of the entire
case, Father spent relatively little time with Madeline. Still, the therapist who
supervised the many visits between Madeline and Father concluded that the two
shared a bond. Foster Mother testified that Madeline had reacted negatively and
distressed when Madeline returned from her Monday visits with Father, and that it

                                          16
took the child over 24 hours to return to normal. Dr. Mellor-Crummy testified that
she would expect such a response suggesting that it did not necessarily shed
unfavorable light on Father, but that continued disruptions could be detrimental to
Madeline. Dr. Mellor-Crummy also testified that Madeline demonstrated a secure
attachment to Foster Parents.

      The trial evidence showed Father had an adequate home for Madeline, with
a room of her own, clothes, and food.         The evidence showed Foster Parents
provided for Madeline at their home.          All who observed the foster family,
including Father, made approving statements about Foster Parents’ care of
Madeline. Both Father and Foster Parents enjoy stable employment and rely on
daycare for Madeline while they are working outside their homes. Foster Mother
reported steps taken to educate Madeline now and in the future. Father testified
that he had aspirations for Madeline, “for her to go to college, for her to be able to
study whatever she wants to study, for her to be an outgoing person.”

      With positive evidence supporting both Father and Foster Parents, the first
and sixth Holley factors are neutral.

 The child’s present and future physical and emotional needs, Father’s parenting
        abilities, assistance programs available, and stability of the home
      The record contains evidence that Father had multiple visits with positive
interactions with Madeline, that Father acted appropriately during the visits, and
that Father brought items for Madeline’s care during visits. Father, however,
remained unproven as a live-in parent. He had lost custody of one child for
reasons related to substance abuse. Though he had other children with whom he
had no restrictions, the record contains scarce evidence of any full-time parenting
of these children. The jury reasonably could have concluded from Dr. Mellor-
Crummey’s testimony that an outcome that merely kept the status quo, resulting in


                                         17
neither termination of Father’s parental rights to Madeline nor full custody, could
be detrimental to Madeline’s emotional well-being, as it would allow for continued
disruptions to her routine (through semi-regular scheduled visitations).

         Additionally, the record contains evidence that Father failed multiple drug
tests, that he delayed recovery from substance abuse, that he relapsed after
initiating recovery, and that he refused the Department’s near-trial request for a
random drug test. Substance abuse can negatively affect one’s parenting ability
(the fourth Holley factor) and also shows an element of instability in the home
environment (the seventh Holley factor). In Interest of M.M.-Y.P., 01-15-00258-
CV, 2015 WL 5074147, at *5 (Tex. App.—Houston [1st Dist.] Aug. 27, 2015, no
pet.).

         Arguelles testified that she had been on Father’s first case (relating to Innes)
which also called for court-ordered services. According to Arguelles, after that
case Father was hesitant to attend classes again. The trial record includes evidence
that Father delayed participation in services during Madeline’s case, and missed
regular classes. Arguelles also testified that Father told her he did not have an
Alcoholics Anonymous sponsor, contrary to his testimony at trial. Father’s record
of participation in these court-ordered assistance programs provides evidence that
Father would not be receptive to assistance programs in the future, might not take
such programs seriously, or that Father might not seek out or take advantage of
services that would be beneficial to his parenting and to Madeline’s care, safety,
and protection.

         In light of these considerations, we conclude evidence implicating the
second, fourth, fifth, and seventh factors show that termination of Father’s parental
rights support the best-interest finding.

           The present and future emotional and physical danger to the child
                                            18
       A parent’s substance abuse supports a finding that termination is in the best
interest of the child. In re E.R.W., 528 S.W.3d at 266. The fact finder can give
“great weight” to the “significant factor” of drug-related conduct. Id.; see also
Interest of Z.H., 14-19-00061-CV, 2019 WL 2632015, at *6 (Tex. App.—Houston
[14th Dist.] June 27, 2019, no pet.)(considering parents’ drug use in the context of
evaluating the present and future emotional and physical danger to the child).
Mellor-Crummey testified about the effects of drug use on attachment, explaining
that on-going or reappearing drug use disrupts the availability of the caregiver.
According to Mellor-Crumney, the “struggle that happens internally around
substance abuse requires that the individual focus on getting the drug, using the
drug, recovering from the drug. And so, that then takes away the attention and
focus from the caregiving functions from the child.”

       Because the record contains evidence showing the possibility that Father’s
drug problem would persist and thus present a future emotional danger to
Madeline, the third Holley factor supports the factfinder’s best-interest finding.

     Acts or omissions of the parent that may indicate the existing parent-child
    relationship is not appropriate, and any excuses for those acts or omissions
       In determining the best interest of the child in proceedings for termination of
parental rights, the jury properly may consider that the parent did not comply with
the court-ordered service plan for reunification with the child. See In re E.C.R.,
402 S.W.3d 239, 249 (Tex. 2013).                The Child Advocate and each of the
Department’s caseworkers agreed that Father did not comply with the
Department’s several components of the court-ordered service plan.5 Most
significantly, Father’s continued substance abuse and failure to undergo testing

       5
          Father was a native Houstonian, with a command of the English language and prior
experience with service plans, and never suggested that he did not understand the service plan at
issue in this case. See Interest of L.C.L., 599 S.W.3d at 87.

                                               19
violated the court-ordered plan. Father continued to fail drug tests, which revealed
that Father continued to place himself in environments with drug exposure and that
he continued to ingest drugs. Father’s pattern of drug abuse reflects a lack concern
for Madeline’s future safety and well-being.

      The eighth Holley factor favors the jury’s determination that termination of
Father’s parental rights would be in the child’s best interest, and at best, the ninth
Holley factor is neutral.

                             Summary of Holly Factors

      While the Holley factors are not exclusive, and need not all be satisfied to
support a best-interest finding, in this case, most of the individual factors weigh in
favor of the jury’s finding, while the remainder are neutral. We conclude that the
evidence is legally and factually sufficient to support the jury’s finding that the
termination of Father’s parental rights is in Madeline’s best interest. We overrule
Father’s second issue.

                                 III. CONCLUSION

      Concluding that the evidence stands legally insufficient to support the
predicate finding of endangerment under Texas Family Code section
161.001(b)(1)(E) as to Father, we modify the final order to delete that finding as to
Father. With that modification, we affirm the trial court’s final order terminating
Mother’s and Father’s parental rights and appointing Foster Parents as joint
managing conservators of Madeline.


                                       /s/     Kem Thompson Frost
                                               Chief Justice

Panel consists of Chief Justice Frost and Justices Wise and Bourliot.


                                         20